DETAILED ACTION
This action is in response to the application filed on 1/7/2021. 
Claims 1-30 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/6/2021 has been considered by the examiner (see attached PTO-1449).

	
		
Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing video stream or a file in which a configuration record having a toolset indication syntax element which identifies, from a set of video decoding tools, tools that are required to decode the bitstream associated with the configuration record, determining whether to retrieve the bitstream based on the toolset indication syntax element and retrieving the bitstream based on the toolset indication syntax element for decoding.

Prior art was found for the claims as follows:

- Solovyev et al. (WO2021/045656)


- Wang et al.  (US2018/0199071)
Wang discloses processing video in which based on a data obtained from a box within a file, determining whether to accept or reject a media file associated with the file.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 13, 25 and 30, processing video stream or a file in which a configuration record having a toolset indication syntax element which identifies, from a set of video decoding tools, tools that are required to decode the bitstream associated with the configuration record, determining whether to retrieve the bitstream based on the toolset indication syntax element and retrieving the bitstream based on the toolset indication syntax element for decoding.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481